Cite as 2015 Ark. App. 354

                 ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No. CR-14-933


AARON JAMES SZABO                                   Opinion Delivered   MAY 27, 2015
                                APPELLANT
                                                    APPEAL FROM THE WASHINGTON
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CR-14-462-1]

STATE OF ARKANSAS                                   HONORABLE WILLIAM A. STOREY,
                                   APPELLEE         JUDGE

                                                    SUPPLEMENTAL ADDENDUM
                                                    ORDERED



                                 CLIFF HOOFMAN, Judge

       Aaron James Szabo appeals after he entered a conditional plea on the charge of Driving

While Intoxicated - First Offense and was sentenced by the Washington County Circuit

Court to a fine of $325, court costs of $300, and booking/administrative fees of $20 and given

one day of jail credit.1 On appeal, appellant contends that (1) the police officer illegally seized

appellant by opening the driver’s door and positioning himself between the open door and

the seat occupied by appellant; (2) the police officer had no objective reason to believe that

appellant was in immediate need of medical assistance and imminent danger of death or



       1
        While the trial court orally pronounced that it sentenced appellant to one day in
county jail with one day jail credit, the written sentencing order does not reflect that the trial
court sentenced him to any time in county jail. Our supreme court has held that when there
is a discrepancy between the written sentencing order and the oral pronouncement of
sentence, it is the written sentencing order that controls. See Vance v. State, 2011 Ark. 243,
383 S.W.3d 325.
                                  Cite as 2015 Ark. App. 354

serious bodily harm, and thus, no exigent circumstances existed authorizing the officer’s

opening of the car door and entry into appellant’s vehicle; (3) the police officer illegally

searched appellant’s vehicle by opening the driver’s door and leaning into appellant’s vehicle;

and (4) the police officer illegally seized appellant by opening the driver’s door, entering

appellant’s vehicle, turning off appellant’s vehicle, and removing and taking possession of the

keys to the vehicle. However, we cannot address the merits at this time because appellant

failed to comply with the Arkansas Supreme Court’s rules governing the contents of the

abstract and addendum.

       An appellant must include in the addendum those exhibits that are essential for our

court to understand the case, including computer disks and DVDs, if applicable. Ark. Sup.

Ct. R. 4-2(a)(8)(A)(i) (2014). Here, the video recording of the officer’s dashboard camera,

as referenced in appellant’s argument, was made part of the record and was essential to the trial

court’s consideration of his argument regarding an alleged illegal search and seizure. In our

de novo review of suppression issues, we necessarily would need to review the entirety of the

evidence before the trial court, which would include the DVD of this recording. Although

appellant’s addendum is flagrantly deficient, the deficiency does not require complete

rebriefing. Therefore, we order appellant to file a supplemental addendum within seven

calendar days to provide the video exhibit to the members of our court. Ark. Sup. Ct. R. 4-

2(b)(4) (2014); see also Benca v. Benton Cnty. Circuit Court, 2013 Ark. 418; Stutte v. State, 2013
Ark. App. 514; Lewis v. State, 2012 Ark. App. 540.

       KINARD and WHITEAKER, JJ., agree.


                                                2
                          Cite as 2015 Ark. App. 354

Norwood & Norwood, by: Jon Nelson, Alison Lee, and Doug Norwood, for appellant.

Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                        3